Citation Nr: 0215564	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2002) for a low back injury 
based on additional disability due to treatment at a 
Department of Veterans Affairs (VA) facility in August 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.H.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits for a low back injury pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on additional 
disability due to treatment at a VA facility in August 1998.


FINDINGS OF FACT

1.  Range of motion testing was performed during a VA 
examination in August 1998.

2.  The veteran subsequently underwent a second laminectomy 
in May 1999.

3.  There is no competent medical evidence establishing that 
the veteran's treatment in August 1998 resulted in any 
additional disability to the low back.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a low back injury 
based on additional disability due to treatment at a VA 
facility in August 1998 have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2002); 38 C.F.R. §§ 3.358, 3.800 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The Board 
points out that by letter dated in March 2001, the veteran 
was apprised of the evidence needed from him, and the 
obligations of the VA.  The correspondence reflects that the 
veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the actions 
expected of him and those actions the VA would provide, have 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the VA treatment records.  The veteran 
has not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains a VA 
clinical opinion as to the etiology of the disability at 
issue.  The Board also notes that in October 2001, the 
veteran indicated that he had no further evidence to submit, 
and that there was no further evidence he wanted the VA to 
obtain for him.  He essentially reiterated this during the 
hearing before the undersigned in August 2002.  See August 
15, 2002 hearing transcript, pages 7-8.  Accordingly, the 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The veteran was hospitalized by the VA in May 1998 with a 
history of low back pain radiating into the buttocks.  It was 
noted that he had tried epidural steroid injections three 
times without significant relief.  He had also tried physical 
therapy without significant improvement.  During the 
hospitalization, an L4-5 decompressive laminectomy and 
microdiskectomy was performed.  The diagnosis was lumbar 
stenosis and L4-5 herniated nucleus pulposus.

The veteran was afforded a general medical examination by the 
VA in August 1998.  He related that following the surgery, he 
had been working on a walking program.  He stated that he had 
less back pain than prior to the surgery, as well as less 
numbness in the legs.  He was not taking medication for his 
back.  During the examination, range of motion testing was 
performed.  The degrees of active and passive range of motion 
for the lumbar spine were listed.  The examiner noted that 
the veteran winced at the limits of extension and rotation to 
the right on active range of motion.  The pertinent diagnosis 
was recent surgery for herniated disc and spinal stenosis.  
It was reported that the veteran had not reached full 
postoperative recovery.

VA outpatient treatment records show that the veteran was 
seen in October 1998 and complained of right leg and back 
pain.  He related that during a VA examination, a passive 
range of motion test was done.  He claimed that he developed 
right leg and back pain the next day.  

The veteran was hospitalized by the VA in May 1999.  It was 
indicated that following the surgery in May 1998, he had 
excellent relief of his right lower extremity dysesthesias 
and then had the sudden onset of recurrent back problems in 
August 1998.  A redo right L4-5 hemilaminectomy and 
microdiskectomy was performed.  The diagnosis was recurrent 
right L5 radiculopathy.

The veteran was afforded an examination by the VA in June 
2001.  The examiner noted that he had reviewed the veteran's 
medical records, including the last two volumes of his active 
medical records, as well as the claims folder.  He addressed 
the question concerning the range of motion performed at the 
time of the August 1998 VA examination.  He noted that the 
physician who did it was an experienced examiner and did the 
test as it was supposed to have been done.  The physician 
added that the veteran was three months and one week post 
laminectomy at the time of the August 1998 VA examination.  
He did not believe that the claimed increased back disability 
was due to carelessness, negligence, lack of proper skill or 
error in judgment or instance of fault on the part of the VA.  
The VA physician further commented that he did not believe 
that the veteran had suffered additional disability as a 
result of the examination, and that he did not believe that 
there was an additional degree of disability resulting from 
it.  

Analysis

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The most recent amendment was 
in response to a decision of the United States Supreme Court 
in Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 
2d 462 (1994) (1994), in which the Supreme Court held that 
VA's interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the veteran filed his § 1151 claim in June 
1999.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

The veteran argues that he developed pain in his back after 
the physician performed a range of motion test during the 
course of a VA examination in August 1998.  In essence, he 
asserts that his back condition was improving following the 
surgery in May 1998, but after the VA examination several 
months later, his back was reinjured, and he ultimately had 
to undergo another operation on his back in May 1999.  

It is not disputed that a range of motion test was performed 
on the August 1998 VA examination.  The Board also 
acknowledges that the veteran did have a second surgical 
procedure on his back in May 1999.  The only evidence 
supporting the veteran's claim consists of his statements 
made in support of his claim for monetary benefits.  The only 
medical opinion of record is contained in the report of the 
June 2001 VA examination.  Based on a review of the record, 
the examiner concluded that no additional disability resulted 
from the manner in which the August 1998 VA examination was 
conducted.  He specifically stated that the alleged increased 
disability was not due to carelessness, negligence or lack of 
proper skill on the part of the VA examiner.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, 
the Board places great weight on the opinion of the VA 
physician.  His conclusion is buttressed by the fact that it 
was predicated on a review of the medical evidence.  The 
physician's opinion is of greater probative value than the 
veteran's statements made in his own behalf.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a low back injury based on 
additional disability due to treatment at a VA facility in 
August 1998.  







ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a low back injury based on additional disability 
due to treatment at a VA facility in August 1998 are denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

